Case 2:19-cv-00062-DRH-AKT Document 1-1 Filed 01/04/19 Page 1 of 22 PagelD #4

EXHIBIT “A”
 

 (SILED: NASSAU COUNTY CLERK 12/05/2018 01:08 PH INDEX NO. 616254/2018
‘ NYSCEP DOC. NO. 1 RECEIVED NYSCEF: 12/05/2018

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NASSAU
FUNDING METRICS, LLC, — Endex No. 616254/2018
Plaintiff, SUMMONS
. Plaintiff designates Nassau County
-against- as the place of trial

COMMERCIAL CREDIT COUNSELING SERVICES, Venue is proper in Nassau because

INC. d/b/a CORPORATE TURNAROUND, at least one claim is for fraudulent
transfer arising from a judgment in
~ Defendant. Nassau County.
x

 

TO-THE ABOVE-NAMED DEFENDANTS:

YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve a copy of
your answer, or, if the Complaint is not served with this summons, to serve a notice of appearance
on the Plaintiff's attorneys within 20 days after the service of this summons, exclusive of the day
of service ( or within 30 days after the service is complete if this summons is not personally
delivered to you within the State of New York); and in case of your failure to appear or answer,
judgment will be taken against you by default for the relief demanded in the complaint.

Dated: Tarrytown, New York
December 5, 2018

STEIN ADLER DABAH & ZELKOWITZ, LLP
Attorneys for Plaintiff Funding Metrics, LLC ~—

/s/ Christopher R. Murray

Christopher R. Murray, Esq.

520 White Plains Road, Suite 500 — Office 5095
Tarrytown, New York 10591

Tel: (212) 867-5620

E-Mail: cmurray@steinadlerlaw.com

Defendants’ Addresses:
COMMERCIAL CREDIT COUNSELING SERVICES, INC.

d/b/a CORPORATE TURNAROUND
95 Route 17 South
‘Paramus, NJ 07652

1 of 1

 
 

(FILED: NASSAU COUNTY CLERK 12/05/2010 01:08 PM INDEX NO. 616254/2018 »
1 NYSCHF DOC. NO. 2 RECEIVED NYSCEF: 12/05/2018 -

SUPREME.COURT OF THE STATE OF NEW:YORK.
COUNTY OF NASSAU

 

FUNDING METRICS, LLC, ~~ index No: 616254/2018

Plaintiff,

 
  

INC. dlb/a CoRboRATE ae

Defendant:

 

 

“Plaintiff Funding Metrics, TLC by and: dig: its attorneys, Stein Adlet Dabah-&

Zelkowitz, LLP, alleges.as follows:

l. Pisin, Funding Meri, LLC, is a-Delaware. Limited Liability Company with.

 

3. Defendant, ‘Comniereial Credit. Counseling Services, Inc. d/b/a: ‘Corporate:
Turnaround, is corporation organized uindér the Taina Of the State of New Jersey with ita principal

place of business in New Jersey:

4, Defendant: ‘holds itself: out:as-a debt. settlement; budget: ‘platining, debt proratinig,:

debt pooling, and/or debt. adjustnient company,

5. Defendant's principial busitiess is'the intentional and tortious interference with New

 

York contracts, the conveiicn of accolihts receivable that were ‘sold: to ‘entities in’ New York,

1 of 18

PEEP OU nea tana ae Slat

SAME OO EER DAH ELEN LIRIAS OE ASN we RARE SSID nel, eae

enka 1

 
 

- (FILED: NASSAU COUNTY CLERK 12/05/2018 01:08 PM | INDEX NO, 616254/2018 .
- . NYSCEHF DOC. NO. 2 RECEIVED NYSCEF: 12/05/2018

 

disparagement to hari commercial accounts teceivable purchasers in New York

6. Defendant does not have. license 16 engage in. debt settleniént, budget planning,

 

debt prorating, debt pooling, or debt adjustinent:in New York, New Jeisey, or-any’ other relevant
jurisdiction,

7. Defendant is not a law frat and’ is'nt licensed to’practice law it’ New York, New
J ersey, or any other jurisdiction; |

8. Defendant regulatly and systemically ttaisadts business'in the State of New York,

 

 

Hi. “Defendant has availed itself of and ‘corsentéd to New York jurisdiction by
commencing at least ohe New York litigation in the last decade. Defendant has beeiv a party it'at

multiple similar litigations in the Supreme Court of the State of New York since 2014,

 

13. On ‘or about July 29, 2016, Plaintiff entered into-an agreement in:New York to

  

purchase future accounts receivable iti the aimiount of $58,000.00 forthe upftont purchase price:of

$40,000.00:with All Valley Phimbinig Inc. and Mary Sandbrink, Califorhia residents,

 

14; Deferidant had ‘actual atid cotistructive knowledge of the July 29, 3016,

and its terms.

2 of 18

 

 
 

(FILED: NASSAU_COUNTY CLERK 12/05/2018 01:08 PM) _ INDEX NO, 616254/2018

. NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 12/05/2018

15. Onor about August'30; 2016, Defendant falsély-and deceptively represented to Ail
Valley Plumbing'Inc. and’ Mary Sanidbrink that it was-a licensed debt settlement, debt protating,
debt pooling, and/or debt adjustiént deicipiany.

16. On or about August'30, 2016, Defendant induced. All. Valley Plimbitig Ine, and.

    
 

   

Mary Sandbrink to. breach the July 29, 2016, agreement.

17, Defendant. persuaded. Alr Valley Pliiibing : Tne. atid ‘Mary: ‘Sandbrink. to: ‘participate:

 

in a scheme wheteby All Valléy Pluinbing Ine; and Mary S

 

the receivables sold to Plaintiff iritd.an‘aécount-controlled by: Defendant so that: Defendant could,
coerce Plo sore foal a accolints reséivable to,

18. owe oF sont fant i, defendant scaly intentionally, ‘wrongfully,
maliciously, atid tortiously :prociited a breach of the Tuly:29,-201 6,'agreemeiit..

19. AS. # ret and proximate elt nt et Defendants actions, Minis bes damage

 

20: Plaintiff repeats 'and:realleges:the: wallogations'e contained: in-Paragraphs 1 through:19

 

above'as though filly set forth herein as length.

ot. Plaisitiff i is: ‘the. sole, lawful, and- exclusive owitier: of the: $47

  

‘of proceeds:of
accounts récéivable:- withheld and. diverted to. Defendant by All Walley Plumbing ‘Ic, and Mary
Sandbrink. | |

22. ‘Defendant is-unlawfully in possession of the $47,561.41 of proceeds. of accouiits

receivable. withheld and diverted to: Defendant by: All Valley Plumbing: Inc, and: Mary: Sandbrink:

3 of 18

 

Ba Raapen vite Rabat agement ee

betanthanrD acencdfoetnancuia ne se tene tae eeeudedialee fe BENNO Hn re elas abner Beet.
 

(FILED: NASSAU_COUNTY CLERK 12/05/2038 01:08 PM INDEX NO. 616254/2018 - ~

. NYSCBF DOC. NO. 2 RECEIVED NYSCEF: 12/05/2018 .

23. ‘Defendant has actual notice ‘that the’$47,561.41 of proceeds of ‘accounts receivable
withheld and diverted to Defendant by All Valley Plumbing Ing. aid Mary Saridbiink afe-the sole
and exclusive property of Plaintiff.

24.  ‘Defendant-has refused :to tumover, deliver, ‘remit-or. forwatd all or’ part ofthe

    

$47,561.41:0f procéeds of acooutits receivable withheld and diverted to Defendant by
Plumbing ‘Inc. aiid Mary Satidbririk,
25. Defendant lias take, seit; sind used somte'or all of the $47,561 41.0f proveeds of

accounts receivable for itsown benefit.

 

26. Plaintiff has been. deprived of its. sé, enjoyment, and lawful possession Of the
$47,561.41 of proceeds of accouitits reteivable.
27. Defendarit has beet éttiched at Plaintiff's § expense.

28. It is against equity aiid good coriscience to pesmi Deféiidant té ela the

  

29, snacesii pdb or nnin alain sienegs

in the amount of the $47,561:41.of proceeds of accounts-receivable withheld by Defendant:

  

 CTontoay interference With ‘Con

  

30,. . Plaintiff repeats and tealleges the allegations contained in Patagraphs 1 through 11
above as:though fully: set forth herein as length.
31. On or about October: 19, 2017, Plaintiff enteréd‘into an agteement in New York to:

purchase future accounts te rscesble t h.amo ua Df FENDA TOR foe the pont pare sae

 

32. Defendant: had actual atid constrictive ee of the: October i, 20175:

agreement and its terms.

4 of 18

 

sa nemnitgiggeennge ae eee tin ene

 
 

(FILED: NASSAU COUNTY CLERK 12/05/2018 01:08 PM
, NYSCEP DOC. NO. 2

33. On or-about' Noveitiber 7; 2017, Defendant: falsely and: deceptively: represented-to:

dlement, debt

 

  

Frank..Good Construction: Inc.. anid Frank’ Good that it was: a, licensed debt 88
prorating, debt pooling, and/or debt ‘adjustrient company.

34. ‘On or about November 9, 2017, Defendant iriduced Frank Good Construction Ing,

 

and Frank Good to breach the, October 19, 2017, agreement:

35. Peteden equ en oe Consortia Free Geb eae

the receivables éold. to Plaintiff into.an account controlled by Defendanit’so:that Dende could

 

coerée Plaintiff into surrendering its tight-t0 all of part of its. purchased accounts teceivable-t9
Defendant, Frank Good Construotitin Ine: and Fraiik‘Good.

36: -On or about Novemiber. 9; 2017, eseant seem f inesonniy nel

 

‘in the amount, of the doo 5160 riot df accounts seajichls intl ait verod to

Defendant.

 

38.
and 30 through 37-above as though fully: set forth: berein a eng .
39. ‘alesis the: sos whan exclusive pr oi AL sn

Frank Good.
40. Defendant is unlawfully’ in. possession of the’ $92,516.60: of proceeds of accounts

receivable withheld and diverted to Deféndant by Frank Good Couistruction Inc; ‘and Frank Good,

5 of 18

INDEX NO. 616254/2018
RECEIVED NYSCEF: 12/05/2018

+ BRS

 

sersneePehaeas¥G valine, tts stone Osea ne tm og we eal ab anadtaeen een Aapeard

 
 

(FILED: NASSAU COUNTY CLERK 12/05/2018 01:08 PM INDEX NO. 616254/2018 .
. NYSCEF DOC. NO. 2 : RECEIVED NYSCEF: 12/05/2018

41. Defendant has actual-notice that the. $92,516.60 of proceeds: of accounts receivable
_ withheld and diverted to Defendant by Frank Good Consttiiction Inc. and Frank Good!are the sole

and exclusive property of Plaintiff:

42, Defendant has réfiised'to turnover; deliver, ‘rémit-or forwatd all or pait-of the

$92,516.60 of proceeds of accounis receivable withiheld and diverted to Défendant by Frank Good.

 

Construction Inc. and Frank Good.

43. Defendant has taker, spent; and used some or all of the $92,516.60 of proceeds of

_ accounts réceivable for its owni béiiefit,

 

44. Plaintiff has beet deprived of its. use, enjoyment; and lawful possession of the:

$92,516.60: of proceeds of accdiints receivable,

45. Defendant has beenenriched:at Plaintiff's expense.

4

46. ‘It ig’ against ‘equity and good consciente to permit Defendant to ‘retain: ‘the:

47; As‘a direct and proximate result of Defendant’ s actions, Plaintiff has been damaged

in the amount of the $92,516.60 of prosteds of accounts receivable withheld by Defendant.

 

49: On or ‘about July: 18,°2018, Plaintiff entered sinto ani-agréerhent in New York’ to
purchase future ‘accounts receivable in the amount of'$73,000-00'for the upfront puichase pride of

$50,000.00 with Rasa Sayang Cotporation atid. Guat N Teoh, ‘Delaware residents,

50. Defendant had:actual and constructive knowledge of the'July 18, 2016, agreenient

and its terms.

6 of 18

SABRES ANGE ANE RM OMAR ATO wwe eee

Rees MWe, Sete

Sk Rae

ol sea sit ox ship

Ne oe, I AOU ADIEU Ce GRAS aw ce easagtibiteets PGMA ae on) aytatate

 
 

(PILED: NASSAU COUNTY CLERK 12705/2018 01:08 PM INDEX NO, 616254/2018

 

  

 

. NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 12/05/2018 . ~

31. On or about August,22;.2016; Defendant falsely and deceptively represerited to

Rasa Sayang Corporation and Guat N Teoh that it wats licensed debt settlement, debi prorating j

debt pooling, arid/ot debt adjusinient company: 2
52. Ont of aboilt August 23, 2016, Defendant itdiiced Rasa. Sayatig’ Corporation’ and

Guat N Teoh to Bircach the July 18, 2616; agresmiatik
53. Defendant persuaded Rasa Sayang Corporation.and. Guat N Teoh to participate ini

a scheme whereby: Rasa Sayang Corporation and Guat N Teoh would withhold. and: divert: the

receivables sold to Plaintiff into. ant-account :controlled ‘by Defendant so that'Defendant could

coerce Plaintiff into surrenderitig its: tight to all’or'part of its pirehiised. accounts receivable to

Defendant, Rasa Sayang Corporation:and. Guat N Teoh:
54. On. or about August 23, 2016, deféndant actually, iitentionally; Wwidngfully.

maliciously, atid tortiously procured'a breach of the July 18, 2016, agreement,

58 Asa direct and proximate tesult of Deferidant’s actions, Plaintiff has been:damaged
in the amount of the $57,736.28 of pioceeds of accounts receivable withheld and diverted to

 

Defendant:

 

56. Plaintiff repeats and tealléges the allegations contiinéd in Patagraphis'l through 11

and 48 through-55 above.as' though. fully sét forth herein:as length:

i ee Ne AB HO oe ne a ae eee te

57. Plaintiff'is the sole, lawful, and exclusive owner of the $57,736.28 of :proceeds:of

Teoh,

58. Defendant is unlawfully in possession of the $57,736.28 of proceéds ‘of aocounits

receivable withheld and diverted to’ Daféhidant by Rasa Sayang Cotpotation and Guat N Teoh,

7 of 18

 
 

(FILED: NASSAU COUNTY CLERK 12/05/2018 01:08 PM . _ INDEX NO, 616254/2018 *
; NYSCEF Doc. NO. 2 RECEIVED NYSCEF: 12/05/2018

 

exclusive’ property. of Plaintiff:

60, ‘Defendant “has refused to. tnitiover, deliver, remit-or forward: all or part of the

  

$57,736.28 of proceeds of accounts receivable withtield ad diverted to Defendant by Rasa Sayatip
Corporation and Guat N Teoh.

61. Defendant has'‘taken,;speiit, and-uised some or all'of the $57,736.28 of proceeds of

accounts réceivable for its:own: benefit,

 

62, Plaintiff has beet deprived’ of its-use, enjoyment, and lawful possessio
$57,736.28 of proceeds of. accounts receivable:

63, ‘Defendant has beet enriched ‘at Plaintiff's expense;

64: It is against equity: and good corisciénce ‘to. ‘pemnit. Defendant: ta ‘rétain: the:

$57,736.28 of proceeds of accounts teceivable that it: possesses and keeps at Plaintiff's. expense.

65. Asa direct and proximate result of Deféndant’s actions; Plaintiff has been damaged.

in.the amount of the’$57,736.28 of proceeds of accouits teveivable withheld by Defendant.

 

51831/2017, Supreine Cotirt, Westchester County, in the amount $54,622.35.

68.  Otror about February 14,2017, Defendant iiotified Plaintiff that it was awate of the

judgment against Buzzy’s Foods, Inc.

8 of 18

 

thea dicatanione Or engine sat tarienree teeta: Oph ps ita vat act

 
 

(FILED: NASSAU COUNTY CLERK 12/05/2018 01:08 PM]
"| NYSCEF DOC. NO. 2

69. On February 14, 2017,.Defendant notified Plaintiff that Buzzy’s Foods, Inc: was

unable. to satisfy all.or part of the judgment.

70, On February 14,2017; that it would take possessidin.of sonic'of Buzay"s Foods, Inc,

 

fees and managemént setvices.for holding funds for long periods:of time without negotiating with

creditors, settling, anything, ‘ot rendering any meanitigful services.

 

72;  Ftom February 14,2017,to the present; Defendaiit his taker in funds from Buzzy"s

Foods, Inc., has not perforined atiy meaningful services, collects ionéy; and has done'nothing but’

hinder, delay, and stymie Plaintiff's judgment enforcement efforts against Buzzy’s Foods Inc:.

73. Part of Defétidant’s scheme to hinder, delay, and stymie judgment enforcement is

to take'the judginent debtor’ s funds; and place them in an‘account which belongs:to the judgment.

debtor but is not inthe judginent. debtor's name.

74,  Buzzy’s Foods, Inc, has not received lawful ot adequate consideration for its

transfers to Defendant.

75. Asa result of the transfers:to: Defendant, Buzzy’s Foods: Ine:.has beat uridible’ to:

satisfy any part of the judgment.

76. Defendant is collaterally estopped from contesting that it is'a fraudulent transferee

because its transactions have consistently beew héld by the’ Courts to'be fravdulent tratisfers..

77: Indeed, the Superior Coit of Connecticut’ has previously voided Defendant's.
~ transactions in Connecticut as fraudulent as'to. creditors aiid explicitly held thatits tialisdctions are.

“undertaken to tinder, delay. and deftatid creditors in violation:of the Connecticut ‘Unifori

9 of 18

INDEX NO. 616254/2018
RECEIVED NYSCEF: 12/05/2018 ‘

A Batty BAR REISS? PO DEOMI NT woe Aten! FOAL SWE RHENG HORNA LAPUA PARTY ERE ioe ye ge tel

anny erste cate

ites Mhz Rte Wh oe Yo rN tite ber rae etaennpn pete ope oe

 
 

(FILED: NASSAU COUNTY CLERK 12/05/2018 01:08 AM INDEX NO. 616254/2018 ©
. NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 12/05/2018

Fraudulent Transfer Act.” Sarco. Diamond Corp. v. Sullivan's: Jewelers; Inc., 2004°Conn: Super,
LEXIS:3045, *8 (Conn. Super. C2004),

- 78: The Indiana Coutt of. Appéals: reached. 4 sitilar coricligioii ii’ affirthiniy:

 

 

843 (Ind. Ct: App. 2006).

79. Upon information “and belief, Defendant ‘was the: recipient of $54,622:35 in:

fraudulently transferred funds, and Plaintiff is entitled to-recover same.

80: The tratsfers of funds t6 Defendant by Buzzy’s Foods Inc: were fraidulenttraisfers

 

 

 

81. Plaintiff. iepeats, arid reales ‘the allegations. conitatied i in’ Paraprahis 1 ‘thiough fi
above.as though fully set forth herein as length.

aan - Plaintiff obtained-a sindement 8 against: RD. Xpress Ane,.and Rant. Dhaliwal on:

 

Supreme Court, Erie: Coiinty, in the amount $156,152.67.
83. Ori or about # Sener 62008 Defendant notified Plaintiff that it was aware of

84: ‘On September 6, 2018, Defendant notified, Plaintiff that RD Xpress, Inc: ‘was unable

to satisfy all or part:of the judgment.

85. On September 6, 2018, that it would take ‘possession of some of RD-Xpress, Ine.

  

 

86.  Défendanit holds out that it takes money from judgment debtots; negotiates: drastic

 

reductions: and then distributes: finds to creditors that accept the reduced ‘payments, and. reduced:

10 of 18

FT MRR TE EAM ole Luho be te see caren” in,

Write onia oaderece ts nyaaidtbe ESN EH ee te le la we

a ee

Beeb osanergy WU Oem El Aiea ae PE ESLMIED I A

 
 

(FILED: NASSAU COUNTY CLERK 12/05/2018 01:08 PM INDEX NO. 616254/2018
' , NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 12/05/2018 a

balances.. Defendant'does not:tell: creditors or debtors that their principal goal is to: charge: upfront:

  

fees and managerhent services for holding finds for long periods of time without negotia
creditors, settling anything, or renderitig-any meaningful ‘services:

87. From, September-6, 2018; to the present, Defotidant has taked it funds froth RD

Xpress, Inc., has not.perforthed any meaningful services, ‘collects money, and ‘hais.done nothing

Xpress, Ine;

 

88. Part of Deferidatit’s sehienic to'hindér, delay, and stymie judgment enforcemicnt is

to take the judgment debtor’s funds, and place them in'ah. account which belongs to the judgnienit

   

*

debtor but is not itt:the judgmicnt debtor's name.

 

89:  RD:Xpress, Inc, lias not received lawfl or adequate. consideration for its transfers
to Defendant,

90. Asa restilt of the trarisfers'to Defetidant, RD. Xpress, Inc: has been uriable'to satisfy:
any part of the judgment, |

O1. Defendant is eolltellyeitoped stom coitestiny thar itis a taudulent transferee
because its transactions have:consistently been held by-the Courts to be fraudulent transfers. Sareo:
Diamond Corp. v. Sullivan's Jewelers, Inc.,2004 Conn, Super. LEXIS 3045, *8 (Conn. Stiper: Cte:
2004); Commer. Credit Counseling Servs. x. W.W. Grainger, Inc. 840. NB24843 (ind. Ck-App.

2006).

  

92. Upon information and belief, Defendant was the recipient’ of $156,182.67 in
fraudulently transfetred futids, aiid Plaiditiff is entitled to secoversame..
93, The transfers of fiunds to Defeidant by RD. Xpréss, tno. were fraudulent transfers

and Plaintiffis entitled to recover'the transferred funds, and‘its attorneys’ fees from Defendant.

11 of 18

 

BRA oe mena ee Lg

 
 

(FILED: NASSAU COUNTY CLERK 12/05/2018 01:08 PM
. NYSCEF DOC. NO. 2

 
   

" "@fraudulent Transfer)
94. Plaintiff repeats.and realleges the allegations contained in Paragraphs 1 through ‘11
above as though fully set forth hetein'as length. |

95. Plaintiff obtained:a judgmient against Sdlomone: Transportation Limited Liability:

 

Company and Alftedo Saloioric-on:August:9, 2018, in’ Funding Metrics, LLC v. Salornone:

 

Transportation. Limited. Liability ‘Comipaiiy, ét al, Index Number 610628/2018; Supreme’ Court,
Nassau County in the amount $43;150.09
96. -On or'about October 5, 2018, Defendant notified Plaintiff that it: was:aware of the:

judgment against. Salonione Transportation Liniited. Liability: Company.

97. On October 5; 2018; Defendant notified Piaintif?: fhat: Salomone ‘ransportalion

Transportation. Limited Liability Company.
99.  Défendant holds-out that if:takes moriey. from judgment debtors, negotiates drastic.

reductions and then Sb nds ceo that seaep th ence paymen an rotten

 

fees and management services: for holding fund$:for long: periods. of tinié ‘without! negotiating: With:

creditors, settling anything, or rendering any meaningful-services.
100. From October's, 2018, ‘to.the présent, Defendant has taken in funds from Salomone
Transportation Limited. Liability Compatiy, has ‘not performed any meaningful services, collects.

money, and has’ done so hindei delay aad seine ie Pens Judgment enforcement

12 of 18

INDEX NO. 616254/2018 |
RECEIVED NYSCEF: 12/05/2018

mansndane Wasi tartare ee

 

wee eae ee We evar abit dnnene wade ba

 
(FILED: NASSAU COUNTY CLERK 12/05/2018 01:08 PM INDEX NO. 616254/2018
- , NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 12/05/2018 |

 

103. As a result of the transfers to Defendant, Salomone Trtiggortiion Limited,
Liability Coiipany has been unable to satisfy any part of the judgment:

104, Defendant is collaterally estopped from contesting that it isa: fraudulent transferee:
because its transactiotis have coltsistintly beeix héld by the Courts to be frandulenetransfers: Sarco’
Diamond Corp. v. Sullivan's Jewelers, Ine:;2004 Conn. Super. LEXIS 3045, *8:(Conn: Super: Ct
2004); Commer. Credit Counseling Servs: v. W.W.. Grainger, Iné:, 840 NE2A843 (nde App.

2006).

 

105. Upon information ‘and. belief, Defendant was the recipient: of $

Company were fraudulent transfers’ and Plaintiff is entitled 16 recover'the transferred funds, and

its attorneys’ fees from Defendant.

  
 

. Fraudulent Transfer

 

107.. Plaintiff repeats and realleges the allegations. contained ih Paragraphs T-throiigh: :
above as though fully set forth herein as length: |

108. Plaintiff obtained:a judgment against Salomone’ Transportation Limited Liability

13 of 18

 

 

ASEAN IOS cee eu ew wee

 
 

(FILED: NASSAU COUNTY CLERK 1270572018 01:08 PM © |= +~—«SINDEX NO. 616254/2018 |

' , NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 12/05/2018 :

Transportation Limited Liability Company,-et al, Index Number.610628/2018, Supreme Coutt,
Nassau Couity, in the amount $43}150,09, |

109.. On or about October 5, 2018, Défetidanit notified. Plaintiff that it was-awire‘of thé
judgment against Salomone Transportation Limited Liability Company.

110: ‘On October’, 2618, Defendant notified “Plaintiff that Salomotte ‘Transportation :
Limited Liability: Company was imable'to'satisfy. all or part-of the judgment. |

111. On October 5; 2018, that it would “take possession. of “some: of ‘Salomotie

Transportation Limited Liability Company,

112. ‘Defendant holds out that tt takes money: from judge

 

‘fees 'and management services for holding finds for long, periods of time without negotiating with.

tte yout

 

creditors, settling anything, or retideting any’ theaningful services.
113. From October 5, 2018, to the present, Defendant has taken in futids from Salomione I
Transportation Limited Liability Company, has’not petformed:any sieaningful services, collects
"money, and has done nothing but hinder, délay, and stymie: Plaintiff's judgrnenit eriforesnent
efforts against Salomone Transportation Limited ‘Liability. Company,

114,. Part of Deféndant’s schemé to hinder; delay, anid stymie judgment enfore

     

   

udement:

Ss sual erste Sn aii ag oe oa ng on TD nent oe an aioe yt Pout ESP AR

to take the judgment’ debtor’s finds; ‘and place thent:in.an accouiit which belongs to’ the:
debtor but is not in the. judgment debtors tame.
115, Salomone Transportation Limited Liability Conijiaay thas iiot received lawful’ or

adequate consideration for its transfers to Defendant.

14 of 18

 
 

(FILED: NASSAU COUNTY CLERK 12/05 573018 01:08 PM INDEX NO. 616254/2018 -
.NYSCEP DOC: NO. 2 . RECEIVED NYSCEF: 12/05/2018 :

116. -As a-result of the transfers to Defendant, Salomone. Transportation Limited.
Liability Comipany has beeti unable to satisfy arly part.of the judgment.. |

117. Defendant is collaterally. estopped from: contesting that it is'a fraudulent transferee

w Bae tte nape eee

because its transactions ‘have consistently been held: byt the: Coutts to. be. fraudulent’ itaisfets:. Sarco

    

 

Diamond Corp. v. Sullivan's Jewelers, Iie. 2004 Conn, Super. LEXIS 3045; *8 (Cont; § ipet-Ct
2004); Commer: Credit Counseling Servs. v. W.W: Grainger, Iné., 840 NE.20°843 (ind. Ct, ABB,
2006). |

118. Upon information and -belief, Defendant: was thé recipient of $43/150.09 in
fraudulently trarisferred funds, and Plaintiff is cnititied to:récover same:

119, The transféis of fiinds t6. Defendant by. Salomone Transportation Limited Liability.

sete SAN 7

Company were fraudulent transfers and Plaintiff is éntitled to tecover the ttansfetted funds, arid

its attorneys” fees from Defendant.

 

 

~ injurious Fe Fakehood) _

120, Plaintiff repeats and realleges the:allégatiotis: Containéd'in Paragfaphs 1 ‘throtigh
119 above:as though fully sét forth’ hieréin as length.

121. ‘Upon information and belief, on of about June 29,-2015, Defendant contacted

 

- Hitman’s Towing, LLC and Kristen: Reynders via telephone and falsely represented that Plaintif?'s

‘contracts with Hitman’s Towing, LLC, did notprovide any means of adjusting paynients because

 

sme aie WE MRL POE ate

they were not actual purchases. of future accounts: receivable ‘and, therefore, any charigé in’
payments would require Hitman’s Towing;. LLC: and Kristen:Reynders to breach their ‘agreement:

with Plaisitiff and retain Defendatit to negotiate on their behalf.

15 of 18

 
 

(FILED: NASSAU COUNTY CLERK 12/05/2018 01:08 PM INDEX.NO. 616254/2018 ©
. NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 12/05/2018 —

Hitman’s Towing, LLC and Kristen Rejndets via telephone: and falsely reptesetited that Plainetf
would be willing to negotiate with Defendant.

123. As a direct and: proximate 1ésilé Of Defendants false anid dispatabing einai
Hitman’s Towing, LLC and Kristen Reynders actually breached the agreement and caused Plaintiff
to sustain at least $8,650:78, the amount ofthe accounts receivable that were actually generated
but not delivered to. Plaintiff,

124. ‘Upon information: and belief, on of about September 27,2018, Deferidant contacted

because they were not actual purchases of future-accounts receivable and, therefore, any. chang

 

in payments would require WD Welding Servicés LLC and Aaron Millér to breach theiragreement

with Plaintiff and retain Defendant to tiegétiate:on their behalf.

 

WD Welding Services LLC.and Aardit Miller viatelephone and falsély tepréséited that Plaiatife
would be willing to negotiate‘with-Defendant..

126. As.adirect'and proximate result of Defendant’s false:and disparaging remarks;:WD

 

- sustain at least $20,611.55, the articuitit of the accoiints técéivable that weré actually generated but

not delivered to Plaintiff.

 

 

127, For the last three years, Defendant has systematically, continuously, and Teg

with each customer arid ‘client did not provide atty means of adjusting paynients because they were.

16 of 18

 

BERET EPONA 5. Hates ot eon .e

 
 

(FILED: NASSAU COUNTY CLERK 12/05/2018 01:08 PM _ INDEX NO. 616254/2018
“, NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 12/05/2018 “

“not actual purchases of future-accounits: receivable: and, therefore, any-change. iti; ‘payments would:
tequire the customer or client to’ breach heir agreement with Plaintiff and: fetain Defeadane 16:
negotiate on their behalf.”

128. For the last thiee yeats, Defendant has systematically, continuously, and regularly: :
contacted Plaintiff's customers and. clietits and ‘has falsély represented that Plaintiff would be.
willing to negotiate with Defendatit; |

129. As a diteot and proxiniate-result of Defendant's false and disparaging’ veriarks,

  

Plaintiff has systematically, continuously; and tegularly sustained hatms and has. been dept

 

accounts receivables. that it lawfully puitchised, Jost profits, and" lost ftiture business: front its

existing clients and.custoniers;

WHEREFORE; Plaintiff, Fuiiding Metrics, LLC, deniands jadgrtient from the Defendant,
COMMERCIAL CREDIT co PNSELING SERVICES, ANC, d/bla CORPORATE

action, Plaintifi’s. reasonable attorneys’ feés, and pre+j judge interest at the'statutory: rate.

Dated: Tarrytown, New York
November 9, 2018

 

E-Mail: crumray@stéinadlerlaw. éom:

17 of 18

 

 

At RE le A CBM tas Ear Nan yD caowe te TT eRacanaiten pendent

 
 

-(FILED: NASSAU COUNTY CLERK 12/05/2018 01:08 PM INDEX NO. 616254/2018 ©

_ NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 12/05/2018

 

fe,

 

LLC. [have read the foregoing witht Compt nd tric cite tho The: same are

‘true to my kiowledge, except as to:-matiers therein stated to 4

   
 

@ on information:and belief’

and as to thosé thatters, I believe them tobe trug

 

 

 

Notary Public =

18 of 18

 

“Va chat, lnm od wee 8 aM ae

 
 

| (FILED: NASSAU COUNTY CLERK 12/05/2018 02; 53 Py) INDEX NO, 616254/2018
’ , NYSCEF DOC. NO. 3 . RECEIVED NYSCEF: 12/05/2018

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NASSAU .

xy
ra

FUNDING METRICS, LLC

 

Plaintiff/Petitioner,
-against- Index No616254/2018
_ COMMERCIAL CREDIT COUNSELING SERVIC
Defendant/Respondent.
NOTICE OF ELECTRONIC FILING

You have received this Notice because:

© The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
New York State Courts e-filing system, and

e You area Defendant/Respondent (a party) in this case.
. (CPLR § 2111, Uniform Rule § 202.5-bb) -

If you are represented by an attorney: give this Notice to your attorney. (Attomeys: see
“Information for Attorneys” pg. 2).

If you are not represented by an attorney: you are not required to e-file. You may
serve and file documents in paper form and you must be served with documents in
paper form. However, as a party without an attorney, you may participate in e-filing.

Benefits of E-Filing
You can:

® serve and file your documents electronically

e view your case file on-line

@ limit your number of trips to the courthouse

® pay any court fees on-line.
There are no additional fees to e-file, view, or print your case records.
To sign up for e-filing or for more information about how e-filing works, you may:
® visit: www. nycourts.goviefile-unrepresented or

© go to the Help Center or Clerk's Office at the court where the case was filed. To find legal
information to help you represent yourself visit www.nycourthelp.gov

Page 1 of 2 EFM-1

 
 

(FILED: NASSAU COUNTY CLERK 12/05/2018 02:53 PM INDEX NO. 616254/2018
- . NYSCEF DOC. NO. 3 RECEIVED NYSCEF: 12/05/2018

Information for Attorneys

' An attorney representing a party who is served with this notice must either:

1) immediately record his or her representation within the e-filed matter on the
NYSCEF site https://iapps.courts.state.ny.us/nyscef/HomePage; or

2) file the Notice of Opt-Out form with the clerk of the court where this action is
pending. Exemptions from mandatory e-filing are limited to attorneys who certify in
good faith that they lack the computer hardware and/or scanner and/or internet
connection or that they lack (along with all employees subject to their direction) the
operational knowledge to comply with e-filing requirements. [Section 202.5-bb(e)]

For additional information about electronic filing and to create a NYSCEF account, visit the
NYSCEF website at www.nycourts.gov/efile or contact the NYSCEF Resource Center

(phone: 646-386-3033; e-mail: efile@nycourts.gov).

Dated: 12/5/18

/s/ Christopher R. Murray . 520 White Plains Rd, Suite 500, Office 5(
Name . Address
Stein Adler Dabah & Zelkowitz, LLP

Firm Name

212-867-5620
Phone

cmurray@steinadlerlaw.com
E-Mail

To: COMMERCIAL CREDIT COUNS
95 Route 17 South

Paramus, NJ 07652

11/20/17

Index # Page 2 of 2 EFM-1

 
